                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

TOMMY RAY MAYS II and QUINTON
NELSON SR., individually and on behalf of
all others similarly situated,                     Case No. 2:18-cv-1376

                  Plaintiffs,                      JUDGE MICHAEL H. WATSON
                                                   Magistrate Judge Chelsey M. Vascura
v.
                                                   CLASS ACTION
FRANK LAROSE, in his official capacity as
Secretary of State,

                  Defendant.



                         DECLARATION OF MARK J. SALLING

     I, Mark J. Salling, hereby declare as follows pursuant to 28 U.S.C. § 1746:
         1. The testimony set forth in this Declaration is based on first-hand knowledge, about

     which I could and would testify competently in open Court if called upon to do so. This

     Declaration is submitted in support of Plaintiffs’ Notice of Submission of Expert

     Testimony.

         2. I am Senior Fellow and Research Associate at the Northern Ohio Data and

     Information Service (NODIS) and Maxine Goodman Levin College of Urban Affairs at

     Cleveland State University. I have been retained to provide expert testimony in the above-

     captioned action by counsel for Plaintiffs.

         3.   A true and correct copy of my report titled “Estimation of the Number of

     Registered Ohio Voters Prevented From Voting Because They Were Arrested After the

     Absentee Ballot Request Deadline and Detained Through General Elections in November

     2012, 2014, 2016, and 2018” is attached herein as Exhibit 1.
I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on April 12, 2019.




                                                    _______________________
                                                    Mark J. Salling
    Estimation of the Number of Registered Ohio Voters Prevented From Voting Because They Were
    Arrested After the Absentee Ballot Request Deadline and Detained Through General Elections in
                               November 2012, 2014, 2016, and 20181

                                         Mark Salling, PhD, GISP
                                              Senior Fellow
                               Maxine Goodman Levin College of Urban Affairs
                                        Cleveland State University

                                                  April 12, 2019

This report offers estimates of the number of jailed persons in Ohio who were registered to vote in the
state, had not voted by absentee ballot, and could not exercise their voting rights because they were
detained and confined after the absentee ballot request deadline and held through Election Day of the
general elections in November 2012, 2014, 2016, and 2018.2

Methodology
The difficulty of acquiring data on the number of persons in jails statewide before the elections was
prohibitive because that data needed to be gathered separately from each county. Therefore the
analysis relies on drawing a sample from data collected in 13 counties in which sheriffs responded to a
public records request for “the jail roster or other document showing the names, booking date, release
date, and/or charges facing persons” housed in county jails between the absentee ballot request
deadline and the general election date in November 2012, 2014, 2016, and 2018. The data provided by
those 13 counties was compiled into a single database of incarcerated persons.3 Those public records
requests sought data on all inmates held on the weekend and day before the elections in all the 12
Hour, 12 Day, Minimum Security and Full Service Jails in the 13 counties. Data includes, where available,
name, address, date of birth, booking date, and release date. Counts of these persons by county are
shown in Table 1. As explained below, some of these persons may not have been registered to vote.

A second database containing national voter registration data and a matching algorithm were used to
determine the likelihood that each person in the incarcerated database was registered to vote. The
national voter registration data in the second database was comprised of voter rolls provided by the
states, including the State of Ohio. The registered voter data also indicates whether the voter voted in


1
  The analysis was requested by the Campaign Legal Center (CLC) and data on inmates used in the analysis were
supplied by that organization.
2
  The 2018 population-based estimates are based on the 2017 estimates from the U.S. Census since 2018
estimates are not yet available. For years 2012, 2014 and 2016 these data are in table B05003; for 2017 the table is
B29001. Available at https://factfinder.census.gov/faces/nav/jsf/pages/index.xhtml.
3
  The 13 counties that comprise the sample are Allen, Butler, Cuyahoga, Franklin, Hamilton, Lake, Lorain, Lucas,
Mahoning, Montgomery, Richland, Stark, and Summit Counties. Those counties include the 11 largest counties in
Ohio by population. Allen and Richland Counties were also included and increase the geographic diversity of the
sample to include medium-sized counties in west-central and north-central Ohio, respectively.

Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                                1
2012, 2014, and 2016 general elections. Those persons were discarded from the analysis for those
elections in which they so voted. There was no registered voter data in the database indicating who had
voted in Ohio’s November 2018 general election. I understand that this data was not available yet
because of the proximity to that election. I applied the overall proportion of incarcerated persons from
the previous three general elections in the study who were determined to have voted in those elections
(13.283%) to adjust the 2018 samples and estimates.

Table 1: Sampled Counties
                                                                                       Mont-
            County Allen Butler Cuyahoga Franklin Hamilton Lake Lorain Lucas Mahoning gomery Richland Stark Summit Total
             Count 112     405        325     580      401 99      133 150        138    243        92 219     234 3,131
    Percent of Total 3.6 12.9        10.4    18.5     12.8 3.2     4.2 4.8         4.4    7.8      2.9 7.0     7.5 100.0


Once a selection (sample) of likely eligible voters was made using the qualifications above and the
matching algorithm, the analysis used two estimation methods to reach an estimated total of statewide
jailed voters for each election who were not able to vote due to their detention. First we summed them
by county and then calculated their proportion of the counties’ total voting age population in the
counties in which the sample was drawn. That proportion was applied to the state’s total voting age
population in each election year to yield an estimate of the number of persons in the state’s voting age
population that were unable to vote due to incarceration. This method assumes that the statewide
number of such eligible voters is proportional to their share of the population in the sampled counties.
The second method incorporates a database on the incarcerated population in Ohio (i.e., the annual
institutional population census from the Ohio Department of Rehabilitation and Correction) and uses
the proportion of institutional population in counties with sampled eligible but incarcerated voters to
the state’s total institutional population to reach a statewide estimate.

Identification of Inmates and their Eligibility to Vote While Incarcerated
The study covers November general elections in 2012, 2014, 2016, and 2018. It identifies inmates who
were arrested after the absentee ballot request deadline (6:00pm the Friday before an election) and
incarcerated in a jail the time of their arrest through the Tuesday election. The selection of such persons
for the analysis uses a score indicating whether they were likely registered to vote at the time of their
incarceration. The scores are based on matching inmates identified in booking records provided by the
counties to persons identified in a national database of registered voters, which includes data from the
State of Ohio. Matching is based on an algorithm that incorporates factors such as names, age, and
address. Scores range from 0 to 1.0, with higher scores indicating a higher likelihood that the person in
the national database of registered voters is the same one in the database of incarcerated persons. 4




4
  The data in the national database of registered voters was made available to CLC by The Movement Cooperative
(TMC), an organization that provides data consulting resources to non-profit organizations. I understand that CLC
provided TMC with booking data from the Ohio counties, and TMC used its algorithm to generate a match score
between the booking data and voter data. Data on incarcerated inmates and the match scores and related voter
data from TMC were provided to the author by CLC, along with a description of their contents.

Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                                    2
Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections   3
Statewide Estimate Results: Proportion of Population Method
The supplier of the national registered voter database suggested that a minimum match score of 0.4
provides an industry standard of reliability that records match successfully, in this case that the jailed
person is the same one found in the registered voter file. In order to be more comprehensive in the
analysis I show the results of using seven minimum match scores from 0.3 to 0.9 in 0.1 increments.
Figure 1 shows the results using the method which I call the “population proportion” method.

Figure 1: Estimated Eligible Incarcerated Voters Based on Proportion of Population by Minimum
Match Score




For the 2018 general election, the recommended threshold of 0.4 produces a sample of an estimated
639 incarcerated persons from ten counties and a statewide estimate of 1,136 eligible voters who were
unable to cast a ballot due to incarceration after the absentee ballot request deadline and through the
election (Figure 2). With a more conservative minimum match score of 0.5, there are an estimated 497
matched jailed persons from ten counties, with a statewide estimate of 1,047. Thus there is a trade-off
of higher minimum match score with fewer sampled persons. The most conservative match score
threshold – 0.9 – provides 342 estimated sampled persons in seven counties with a statewide estimate


Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                            4
of 1,055 individuals who could not vote in the 2018 general election because they were incarcerated
after the absentee ballot request deadline for the election and detained through Election Day. Averaging
the results from all seven threshold estimates, the average estimate for the state total is 967, with a
range of 228 and a standard deviation of 82.6. Overall, there is much consistency in the estimate
regardless of what threshold score is used.

Similar findings are evident for the three earlier studied general elections but with fewer persons unable
to vote in each earlier election.

Figure 3 provides the average sampled and statewide estimated numbers of eligible voters incarcerated
after the absentee ballot request deadline for the election and detained through Election Day in
November 2012, 2014, 2016, and 2018 based on the proportion of population method and using all
minimum match scores from 0.3 to 0.9.

Figure 2: Sample and Estimates of Eligible Incarcerated Voters Statewide in 2018 Based on Proportion
of Population by Minimum Match Score




Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                       5
Figure 3: Average Sampled and Estimated Incarcerated Voters Based on Proportion of Population Over
Range of Match Scores




Statewide Estimate Results: Proportion of Institutional Population Method
As another approach to reach a statewide estimation based on data from a sample set of counties, we
acquired data from the 2012, 2014, 2016, and 2018 January inventories by the Department of
Rehabilitation and Correction on the number of prisoners in all state institutions by county. 5 Similar to
what was done using voting age population, the proportion of sampled voting-eligible incarcerated
persons in jail the weekend before the election in each county in which they were incarcerated was
applied to the state’s total institutional population. This was done for the general elections in 2012,
2014, 2016, and 2018. Figure 4 presents the estimates for minimum match scores ranging from 0.3
through 0.9 in 0.1 increments. This estimation method, which I call the “proportion of institutional
population” method, yields estimates that suggest that the number of eligible voters detained and held
in detention after the absentee ballot request deadline and through Election Day is relatively consistent
over the period of studied elections almost regardless of the minimum match score used.

Figure 5 shows the resulting estimates for the 2018 election and the seven minimum match scores. The
most conservative minimum match score (0.9) produces a statewide estimate of 903, while the more
inclusive score of 0.3 provides an estimate of 1,022. The recommended score of 0.4 provides an
estimate of 941 and a 0.5 threshold yields the largest estimate at 1,022. The average estimate based on
minimum match scores of 0.3 and above is 932, with a range of 119 and a standard deviation of 39.4. As
found with the proportion of population based estimates, there is much consistency in the estimates
regardless of what threshold score is used.




5
    See “Institution Census Reports” at https://drc.ohio.gov/reports/institution-census.

Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                       6
Averages of sampled and estimated persons unable to vote due to incarceration after the absentee
ballot request deadline and held through Election Day based on the proportion of institutional
population method are found in Figure 6.

Figure 4: Estimated Eligible Incarcerated Voters Based on Proportion of Institutional Population by
Minimum Match Score




Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                     7
Figure 5: Sample and Estimates of Eligible Voters Statewide in 2018 Based on Proportion of
Institutional Population by Minimum Match Score




Figure 6: Average Sampled and Estimated Incarcerated Voters Based on Proportion of Prisoner
Population




Conclusions
This analysis examined the number of Ohio’s registered voters who (1) were detained after the absentee
ballot request deadlines in the November 2012, 2014, 2016, and 2018 general elections and held
through Election Day and (2) did not vote in the election during the time of which they were
incarcerated. Regardless of the method and the minimum match score employed, the estimated
number of such registered voters who were unable to vote is substantial, ranging from a very
conservative low of 761 in 2012 to a still-conservative high of 1371 in 2018 using a minimum match

Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                   8
score of 0.7. Using the prisoner proportion method there is an estimated average of 1,068 persons
unable to vote each general election. The average using the institutional population method is 898 such
persons. In conclusion it is relatively safe to say that there are about 1,000 persons who were unable to
vote as a result of being detained after the absentee ballot request deadline and held through Election
Day, in each of the last four federal general elections.




Estimates of Registered Voters in Ohio Jails the Weekend Before General Elections                      9
Appendix to (1) “Estimation of the Number of Registered Ohio Voters Prevented From Voting
   Because They Were Arrested After the Absentee Ballot Request Deadline and Detained
 Through General Elections in November 2012, 2014, 2016, and 2018” and (2) Analysis of the
           Proximity of Jails and Hospitals to County Boards of Elections in Ohio




                                                                                    App 1
                  Appendix A: CV of Dr. Mark J. Salling, PhD, GISP

Appendix B: Testimony, Depositions, and Affidavits of Dr. Mark J. Salling, PhD, GISP

                  Appendix C: Salling Compensation Agreement




                                                                                   App 2
Appendix A




             App 3
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 7 of 48 PAGEID #: 53



                                      MARK J. SALLING, Ph.D., GISP1
                                           November 1, 2018

EDUCATION
Ph.D. (Geography) 1982, Kent State University
    Dissertation: Poverty and the Decision to Move: An Analysis of Public Housing for the Poor
M.A. (Geography) 1974, University of Cincinnati
B.A. (Geography) 1970, Kent State University

ACADEMIC & PROFESSIONAL POSITIONS
1982-present--- Director, Northern Ohio Data & Information Service, Senior Research
                  Associate, and College Fellow, Maxine Goodman Levin College of Urban
                  Affairs, Cleveland State University (http://urban.csuohio.edu/nodis/)
2002-2012         Williamson Family Fellow and Director of Research, The Center for Community
                  Solutions, Cleveland, OH (http://communitysolutions.com/)
1981-1982----- Director, Base Resource Division, Graphco, Cleveland, OH.
1979-1982----- Research Consultant/Methods & Data Specialist, Capone-White & Associates,
                  Cleveland Heights, OH.
1976-1981----- Planner and Senior Data Specialist, Northeast Ohio Areawide Planning
                  Agency, Cleveland, OH.
1976------------- Planning Assistant, Medina County Planning Commission, Medina, OH.
1976------------- Temporary Instructor, Geography, Kent State University, Trumbull Branch.
1975-1976----- Teaching Fellow, Department of Geography, Kent State University.

PROFESSIONAL AFFILIATIONS, AWARDS, SERVICE
Urban & Regional Information Systems Association (URISA - http://www.urisa.org/):
  -      Managing Editor, Proceedings of the annual conference 1986-2004.
  -      Past member, URISA Board of Directors, 2002-2005
  -      Past Member, Core Committee, GISCorps (http://www.giscorps.org/)
  -      Recipient, URISA 1988 and 2000 Service Awards
Member, Ohio Geographically Referenced Information Program Council, representing
         universities (http://ogrip.oit.ohio.gov/)
Ohio’s past Liaison to the U.S. Census Bureau’s Redistricting Data Program
Chairman and Key Person, Cleveland Census Statistical Areas Committee (CenSAC)
Member, Association of Public Data Users (APDU - http://apdu.org/)
Past Recipient, Visiting Fellowship, National Center for Geographic Information and Analysis
         (NCGIA), 1994.
Affiliated Scholar, Center for Election Integrity, Cleveland State University
         (http://urban.csuohio.edu/cei)
Member of the test question review team of the Geographic Information Systems Professional
Certification Institute (GISCI) - https://www.gisci.org/

PRIMARY AREAS OF RESEARCH AND TEACHING EXPERIENCE
Urban Social Geography  Research/Computer Methods
Urban Poverty, Mobility Geographic Information Systems (GIS)
Demography              Demographic Forecasting
Redistricting




1
    Geographic Information System Professional, certified by the GIS Certification Institute (http://www.gisci.org/).
                                                            1
                                                                                                                App 4
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 8 of 48 PAGEID #: 54



NODIS DIRECTOR RESPONSIBILITIES

Management- staff consisting of professional programmers, researchers, GIS specialists,
  information specialist, and several students; provide research, data, and GIS services to
  University and community data users.

Teaching------ courses taught: Urban Spatial Structure, Urban Geography, Graduate Research
   Methods, Introduction to Geographic Information Systems, GIS Capstone Seminar,
   Demography, and Computers for Urban Studies Students.

Research----- demographic and urban analysis; research includes analyses of redistricting
   outcomes and the use of GIS in the process, urban neighborhood economic structure,
   environmental equity (spatial association of toxic releases and demographic populations),
   the application of GIS to urban land redevelopment, and the use of GIS for social indicators
   and related areas.

Technical Assistance---- presentations on GIS, demographic trends, urban issues; employed
   GIS methods to provide a common database for redistricting in the State of Ohio; provide
   leadership in local Census data and geography issues.

PUBLICATIONS

Kaufman, Miron, Sanda Kaufman, and Mark Salling, “Dynamic firm location network
model: empirical validation”, forthcoming in Journal on Policy and Complex Systems.

Salling, Mark, and Hunter Morrison, “Legacy Cities and their Regions” forthcoming
chapter in The Legacies of Legacy Cities: Continuity and Change amid Decline and
Revival, Rosie Tighe & Stephanie Ryberg-Webster, eds.

Salling, Mark, “Change in Persons with Health Insurance Before and After the
Affordable Care Act: The Akron & Cleveland-Elyria MSAs”, Focus on Facts, Maxine
Goodman Levin College of Urban Affairs, Cleveland State University, June 2017, No.4.

Salling, Mark, “Change in Persons with Health Insurance Before and After the
Affordable Care Act: The State of Ohio”, Focus on Facts, Maxine Goodman Levin
College of Urban Affairs, Cleveland State University, June 2017, No.3.

Salling, Mark, “Change in Persons with Health Insurance Before and After the
Affordable Care Act: The National Picture”, Focus on Facts, Maxine Goodman Levin
College of Urban Affairs, Cleveland State University, June 2017, No.2.

Salling, Mark, “Persons with Health Insurance Before and After the Affordable Care
Act”, Focus on Facts, Maxine Goodman Levin College of Urban Affairs, Cleveland State
University, June 2017, No.1.

Salling, Mark, “Did Low Voter Turnout in Minority Neighborhoods Drive Trump’s Victory
in Ohio? What the Cuyahoga County Results Indicate”, Focus on Facts, Maxine
Goodman Levin College of Urban Affairs, Cleveland State University, December 2016.


                                               2
                                                                                         App 5
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 9 of 48 PAGEID #: 55



Salling, Mark, “The Vote for Trump/Pence in Cuyahoga County, by Race/Ethnicity and
Educational Attainment”, Focus on Facts, Maxine Goodman Levin College of Urban
Affairs, Cleveland State University, November 2016.

Salling, Mark, “Map of the Month: Who Votes Early In-Person in Cuyahoga County?”,
Focus on Facts, Maxine Goodman Levin College of Urban Affairs, Cleveland State
University, November 2016.

Salling, Mark, “Neighbors Building Community - a community empowerment initiative through
community mapping”, a report on a grant from the Office of Civic Engagement, Cleveland State
University, December, 2015.

Salling, Mark, “Redistricting Congressional Districts in Ohio, An Example of a Partisan Process
with Long-Lasting Consequences,” in Miller, William J. and Jeremy D. Walling, eds. 2013, The
Political Battle over Congressional Redistricting. Lanham, MD: Lexington Books.

Stephanie Ryberg, Mark Salling, and Gregory Soltis, “Putting Artists on the Map: The
Geography of Artists in Cuyahoga County, Ohio,” Journal of Urban Affairs, Vol. 35, Issue 2, May
2013, pp. 219-245. Online at http://onlinelibrary.wiley.com/doi/10.1111/j.1467-
9906.2012.00623.x/pdf.

Salling, Mark and Norman Robbins, “Do White, African American, and Hispanic/Latino EIP
Voters Differ from Election Day and Vote by Mail Voters in Income?” Northeast Ohio Voter
Advocates, August 2012.

Norman Robbins and Mark Salling, “Racial and Ethnic Proportions of Early In-person Voting in
Cuyahoga County, General Election 2008, and Implications for 2012,” Northeast Ohio Voter
Advocates, July 2012.

Salling, Mark, “Public Participation Geographic Information Systems for Redistricting A Case
Study in Ohio,” Journal of the Urban and Regional Information Systems Association, Vol. 23:
Issue 1, 2011, pp. 33-40.

Salling, Mark, “GIS Will Affect the Political Landscape for the Next Decade and Beyond,” GIS
Professional, Issue 242, March/April 2011, pp. 1-3.

Joe Ahern and Mark Salling, “Racial/Ethnic Health Disparities in Northeast Ohio,” Planning &
Action, The Center for Community Solutions, Vol. 63, No. 4 (July), 2010, pp. 12-15.

Salling, Mark, “Ohio’s Use of Geographic Information Systems to Demonstrate Public
Participation in the Redistricting Process,” Duke Journal of Constitutional Law & Public Policy,
Vol. 5, 2010, pp.112-123.

Salling, Mark, and Jenita McGowan, “Census 2010 and Human Services and Community
Development,” Planning & Action, The Center for Community Solutions, Vol. 63, No. 2 (March),
2010, pp. 1-4.

Xiaoxing Z. He, Ellen Cyran, and Mark Salling, “National trends in the United States of America
physician assistant workforce from 1980 to 2007,” Human Resources for Health. Vol. 7:86,
November 26, 2009.


                                                3
                                                                                            App 6
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 10 of 48 PAGEID #: 56



 Joe Ahern and Mark Salling, “A Statewide FBO/NPO Digital Inventory: Is it Feasible?” Planning
 & Action, The Center for Community Solutions, Vol. 62, No. 3 (August), 2009, pp. 9-10.

 Joe Ahern and Mark Salling, “Survey Provides Insights into the Health of Ohioans,” Planning &
 Action, The Center for Community Solutions, Vol. 62, No. 2 (May), 2009, pp. 15-16.

 James Wyles and Mark Salling, “Districting Competition Tutorial Using ArcGIS 9.3 and
 Districting Wizard,” Prepared for Ohio Secretary of State Jennifer Brunner,
 http://www.sos.state.oh.us/SOS/Upload/redistrict/tutorial.pdf, April 2009.

 Mark Salling, Joe Ahern, George Coulter, and Rich Marountas, “New Study Shows County’s
 Workforce Characteristics,” Planning & Action, The Center for Community Solutions, Vol. 62,
 No. 1 (February), 2009, pp. 7-11.

 Mark Salling, Ellen Cyran, Sharon Bliss, and Rich Marountas, “The Changing Face of
 Socioeconomic Conditions in Northeast Ohio,” Planning & Action, The Center for Community
 Solutions, Vol. 61, No. 6 (November/December), 2008, pp. 14-17.

 Mark Salling, “Beware of the Data. New Data from the Census Bureau’s 2007 American
 Community Survey are Out and Still Coming,” Planning & Action, The Center for Community
 Solutions, Vol. 61, No. 5 (September/October), 2008, p. 14.

 Mark Salling, “More Persons Attending College and Getting Degrees, 2000 to 2007
 The Cleveland-Akron-Elyria Region Doing Well,” unpublished report available at
 http://nodisnet1.urban.csuohio.edu/nodis/publications.shtml, September 23, 2008.

 Mark Salling, “Changes in Poverty and Educational Attainment, 2000 to 2007
 Poverty Rates Increasing for those with College Education, Too,” unpublished report available
 at http://nodisnet1.urban.csuohio.edu/nodis/publications.shtml, September 2, 2008.

 Coulter, George, Mark Salling, and Rich Marountas, “A Major Study of the County’s Workforce
 is in Progress,” Planning & Action, The Center for Community Solutions, Vol. 61, No. 4
 (July/August), 2008, pp. 6-9.

 Brudney, Jeffery, Mark Salling, and Kym Hemley, “The Point – and Counterpoint -- of Agency
 Collaboration: A Critical Review and a Local Funder's Experience,” Planning & Action, The
 Center for Community Solutions, Vol. 61, No. 3 (May/June), 2008, pp. 6-9.

 Marountas, Richard, and Mark Salling, “New Economic Indicators Report: Employment and
 Productivity in Northeast Ohio, 2000-2007, Indicators of Industry Sustainability,” Planning &
 Action, The Center for Community Solutions, Vol. 61, No. 2 (April), 2008, pp. 5-9.

 Salling, Mark, and M. Egan, “Health Needs Analysis, Assessment Looks at the Region,”
 Planning & Action, The Center for Community Solutions, Vol. 61, No. 1 (February), 2008, pp. 9-
 14.

 Mark Salling, “Ohio Continues to Lag in Population Growth and Comments on Prospects for the
 Future: An Analysis of 2007 State Population Estimates,” unpublished report available at
 http://nodisnet1.urban.csuohio.edu/nodis/publications.shtml, January 2, 2008.

 Mark Salling, “Hispanics and Asians Increase in Numbers in Cuyahoga County
 An Analysis of 2007 County Population Estimates,” unpublished report available at

                                                 4
                                                                                            App 7
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 11 of 48 PAGEID #: 57



 http://nodisnet1.urban.csuohio.edu/nodis/publications.shtml, August 7, 2008.

 Mark Salling, “Brief Description and Analysis of the Census Bureau’s
 2006 Population Estimates for Incorporated Places: Cleveland and Other Ohio Cities,”
 unpublished report available at
 http://nodisnet1.urban.csuohio.edu/nodis/publications.shtml, June 28, 2008.

 Salling, Mark, E. Cyran, S. Bliss, R. Marountas, “The Changing Face of Socioeconomic
 Conditions in Northeast Ohio,” Planning & Action, The Center for Community Solutions, Vol. 60,
 No. 6 (November/December), 2007, pp. 14-17.

 Mark Salling, “An Analysis of Services Provided by Faith-Based Organizations to Cleveland’s
 Ward 17 Community,” unpublished report available at
 http://nodisnet1.urban.csuohio.edu/nodis/publications.shtml, January 30, 2007.

 Salling, Mark, George Zeller, and Rich Marountas, “The State Of Poverty in Ohio, 2007,” Ohio
 Association of Community Action Agencies and The Center for Community Solutions, June
 2007.

 Salling, Mark, “GISCorps Helps United Nations High Commission for Refugees Map Resources
 for Refugees in Cairo, Egypt,” URISA News, Urban and Regional Information Systems
 Association, No. 219 (May/June), 2007, p. 10.

 Salling, Mark, “The Role of Faith-Based Organizations in Providing Social and Health Services
 to Cleveland’s Ward 17 Community,” Planning & Action, The Center for Community Solutions,
 Vol. 60, No. 3 (April), 2007, pp. 1-4.

 Walton, B.M., M. Salling, and J. Wolin. “Biological Integrity of Urban Streams: Toward
 Resolving Multiple Dimensions of Urbanization,” Landscape and Urban Planning, 2007, 79, pp.
 110-123.

 Salling, M., and E. Cyran. “Using the Census Bureau's Public Use Microdata for Migration
 Analysis,” Proceedings of the annual conference of the Urban and Regional Information
 Systems Association, Vancouver, BC, Canada, September 2006, pp.336-348.

 Salling, M., and E. Cyran. “Estimates of the Number of Voters Whose Driver’s License Address
 May Differ from Their Voting Address,” Cleveland State University, Center for Election Integrity,
 Research Series, August 2, 2006.
 [http://moritzlaw.osu.edu/electionlaw/litigation/documents/Moore-Reply-3-28-08-Ex3.pdf]

 Salling, Mark, “Applied Research Speaks to the Region’s Issues in Human Capital,” Planning &
 Action, The Center for Community Solutions, Vol. 59, No. 5 (July/August), 2006, p. 3.

 Lenahan T. and M. Salling. “Persons with Disabilities by Race, Cuyahoga County, 2000,” Public
 Health GIS News and Information, Centers for Disease Control, May 2006 (No. 70), pp. 23-25.

 Salling Mark, “Children Living in Severely Distressed Neighborhoods and Poor Housing”. Public
 Health GIS News and Information, Centers for Disease Control, January 2006 (No. 68), pp. 19-
 22.




                                                 5
                                                                                            App 8
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 12 of 48 PAGEID #: 58



 Lenahan, Terry, Mark Salling, , Richard Marountas, Joe Ahern, and George Weiner,
 2004/2005 Social Indicators: Youth Development, The Center for Community Solutions, March
 2005.

 Croner C.M., T.L. Lenahan, M.J. Salling, and G.D. Weiner, “Geographic Information Systems
 and Public Health: Accomplishments and Horizons,” Proceedings GeoHealth 2004 [eds. Skelly
 C, White P], Institute of Environmental Science & Research, Porirua, New Zealand, November
 2004, pp. 22-31.

 Salling M.J., Lenahan T. Inadequate Prenatal Care: Summit County, Ohio, 1996 to 2001. Public
 Health GIS News Information, Centers for Disease Control, September 2004, Vol. 60, pp. 21-22.

 Salling, Mark, “Where is the Prison Population in Ohio?” Planning & Action, The Center for
 Community Solutions, Vol. 57, No. 6 (September), 2004, pp. 8-10.

 Salling, Mark, James Williamson, and Elton Turnage, “Some Factors Considered in Teen
 Pregnancy Rates in Cuyahoga County,” Planning & Action, The Center for Community
 Solutions, Vol. 57, No. 5 (July/August), 2004, pp. 11-14.

 Lenahan, Terry, George Weiner, Mark Salling, Richard Marountas, and Joe Ahern, 2003/2004
 Social Indicators: Older Persons, The Center for Community Solutions, June 2004.

 Salling, Mark, “New Housing Indicators Report Highlights Challenges and Opportunities,”
 Planning & Action, The Center for Community Solutions, Vol. 57, No. 3 (April), 2004, pp. 16-20.

 Salling, Mark, Richard Marountas, Terry Lenahan, George Weiner, and Joe Ahern, 2003/2004
 Social Indicators: Housing, The Center for Community Solutions, April 2004.

 Salling, Mark, Michael J.S. Tevesz, Roberta Steinbacher, Sharon Bliss, and Brian McNamara,
 “Sacred Landmarks as a Resource for Community Empowerment and Regional Development,”
 Proceedings of the annual conference of the Urban and Regional Information Systems
 Association, Atlanta, GA. October 2003.

 Weiner, George, Lucy Malakar, Terry Lenahan, Joe Ahern, Mark Salling, and Richard
 Marountas, 2003 Social Indicators: Community Health, Federation for Community Planning,
 December 2003.

 Lenahan, Terry, Lucy Malakar, George Weiner, Joe Ahern, Mark Salling, and Richard
 Marountas, 2003 Social Indicators: Children and Families, Federation for Community Planning,
 October 2003.

 Salling, Mark, “2003 Social Indicators: Education, Employment, and Income,” Planning &
 Action, Federation for Community Planning, Vol. 56, No. 4 (May/June), 2003, pp. 16-18.

 Salling, Mark, and Sharon Bliss, “Older Adult Profile: A Census Demographic Profile Report,”
 prepared for Western Reserve Area Agency on Aging, May 2003.

 Salling, Mark, Rich Marountas, Terry Lenahan, Joe Ahern, and George Weiner, 2003 Social
 Indicators: Education, Employment, and Income, Federation for Community Planning, April
 2003.



                                                6
                                                                                          App 9
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 13 of 48 PAGEID #: 59



 Salling, Mark, “Cleveland Neighborhood Conditions and Trends,” prepared for Cleveland City
 Council, May 2001.

 Salling, Mark, “Estimating Low and Moderate Income Persons at the Census Block Level in the
 City of Cleveland,” prepared for City of Cleveland, Department of Community Development, July
 24, 2000.

 Simons, Robert, and Mark Salling, "Using GIS to Make Parcel-Based Real Estate Decisions for
 Local Government: A Financial and Environmental Analysis of Residential Lot Redevelopment
 in a Cleveland Neighborhood,” URISA Journal, Vol. 7, No. 1 (Spring), 1995, pp. 7- 19.

 Bowen, William, Mark Salling, Kingsley Haynes, and Ellen Cyran, "Toward Environmental
 Justice: Spatial Equity in Ohio and Cleveland,” Annals of the Association of American
 Geographers, Vol. 85, No. 4, 1995, pp. 641-663.

 Salling, Mark, et.al., A Guide to State and Local Census Geography, U.S. Department of
 Commerce, Bureau of the Census, June 1993.

 Salling, Mark, and William L. Mumbleau, "Introduction: A New Era for GIS in URISA,”
 Proceedings, Volume II, Urban and Regional Information Systems Association Conference,
 Washington, D.C. July, 1992.

 Tobin, J., and Mark Salling, "NODIS Procedures for Demographic Analysis,” Proceedings, SAS
 Users Group International, Ninth Annual Conference, Hollywood, FL. March 1984.

 Henry, N.H., J.W. Frazier, M. Budin, and Mark Salling, "Applications of Geography to Housing
 Problems,” Chapter 5 in Applied Geography, Selected Perspectives, (J. Frazier, ed.), Prentice-
 Hall, Inc. Englewood Cliffs, N.J. 1982.

 Salling, Mark, and M.E. Harvey, "Poverty, Personality, and Sensitivity to Residential Stressors,”
 Environment and Behavior, Vol. 13, No. 2 (March), 1981, pp.131-163.

 Salling, Mark, and T. Bier, "Factors Affecting the Geographic Distribution of Mortgage Loans in
 Cuyahoga County, Ohio,” Proceedings, Applied Geography Conference, (J.W. Frazier and B.J.
 Epstein, eds.), Vol. 3, Kent, Ohio. 1980.

 Salling, Mark, "Regionalization at the Areawide Planning Level: the Merger of Subjective and
 Objective Methods,” Proceedings, Applied Geography Conference, (J. Frazier and B.J. Epstein,
 eds.), Vol. 1, Binghamton, N.Y. 1978.

 Salling, Mark, "Residential Preferences in Three Neighborhoods of Different Racial
 Composition,” East Lakes Geographer, Vol. 11, June, 1976, pp. 91-109.




                                                 7
                                                                                          App 10
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 14 of 48 PAGEID #: 60



 Presented:

 “Some Thoughts about Equity and Social Justice for GISP Professionals”, presented at GIS-Pro
 2018, the annual conference of the Urban and Regional Information Systems Association, Palm
 Springs, CA., October 11, 2018.

 “Changes in the Geographic Distribution of the Need for Food/Meal Services in Cuyahoga
 County, Ohio”, presented at GIS-Pro 2018, the annual conference of the Urban and Regional
 Information Systems Association, Palm Springs, CA., October 11, 2018.

 “Boundaries that Matter: Redistricting Congressional Election Districts”, Presented to the
 Lake County League of Women Voters, Mentor, Ohio, January 17, 2018.

 “Metropolitan spatial patterns of firm locations as a self-organizing system over time”, presented
 at GIS-Pro 2017, the annual conference of the Urban and Regional Information Systems
 Association, Jacksonville, FL., October 25, 2017.

 “Opioid Deaths and the Availability of Rehab Beds In Facilities Serving Persons with Addictions”
 Presented at the Northeast Ohio GIS Symposium, Cleveland, Ohio, August 31, 2017.

 “Metropolitan spatial patterns of firm locations as a self-organizing system over time:
 An empirical evaluation in Cleveland–Akron-Elyria, Ohio CSA”, with Sanda Kaufman and Miron
 Kaufman, presented to the 47th Annual Conference of the Urban Affairs Association,
 Minneapolis, Minnesota, April 21, 2017.

 “Boundaries That Matter: Redistricting Congressional Election Districts”’, with Paul Moke,
 presented to First Unitarian Church of Cleveland, Shaker heights, Ohio, February 26, 2017.

 “Why We Should Know and Care About the Census Bureau’s Redistricting Data Program”,
 presented at GIS-Pro 2016, the annual conference of the Urban and Regional Information
 Systems Association, Toronto, Canada, November 1, 2016.

 “GISCorps: GIS Professionals Volunteering for Communities in Need”, presented at the 2015
 Levin College Research Conference, Cleveland, Ohio, August 20, 2015.

 “Racially and Socioeconomically Disparate Impacts of Relocating the Hamilton County, Ohio
 Board of Elections”’ presented at GIS-Pro 2013, the annual conference of the Urban and
 Regional Information Systems Association, New Orleans, LA., September 10, 2014.

 “Use of GIS to Analyze Impacts of Relocating Hamilton County, Ohio Board of Elections”,
 presented at the Northeast Ohio Regional GIS Symposium – 2014, Cuyahoga Heights, Ohio,
 August 28, 2014.

 “Community Mapping Initiatives in Cleveland, Ohio,” presented with Wansoo Im at GIS-Pro
 2013, the annual conference of the Urban and Regional Information Systems Association,
 Providence, RI, September 17, 2013.

 “Urban Geography 101: What do you know about Cleveland and the Region?” presented at the
 Community Forum of First Unitarian Church of Cleveland, Shaker Heights, Ohio, March 3, 2013.




                                                 8
                                                                                              App 11
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 15 of 48 PAGEID #: 61



 “GIS and Democracy, How GIS Affects the Political Landscape,” presented at GIS-Pro 2012,
 the annual conference of the Urban and Regional Information Systems Association, Portland,
 OR, October 2, 2012.

 “Some Data on Representational Fairness, One Person, One Vote, and Public Participation
 Redistricting,” presented at the Symposium on Baker v. Carr After 50 Years: Appraising the
 Reapportionment Revolution, Case Western Reserve University School of Law, Cleveland,
 Ohio, November 4, 2011

 “Putting Artists on the Map: A Study of Artists’ Housing and Neighborhoods in Cuyahoga
 County, Ohio,” with Kristin L. Tarajack-Puch, presented at the Urban Affairs Association annual
 conference. New Orleans, LA., March 19, 2011.

 “How Will Geographic Information Systems be Used for Redistricting: A Case Study in Ohio,”
 presented at presented at GIS-Pro 2010, the annual conference of the Urban and Regional
 Information Systems Association, Orlando, FL, September 29, 2010.

 “An Analysis of Health Disparities in Northeast Ohio Using the 2008 Ohio Family Health
 Survey,” with Joseph Ahern and Terese Lenahan. presented at presented at GIS-Pro 2010, the
 annual conference of the Urban and Regional Information Systems Association, Orlando, FL,
 September 29, 2010.

 “Anticipating Census 2010…Some Data on Population Change Affecting Redistricting in Ohio.”
 presented at the “Redistricting Forum Redrawing the Boundaries: An Ohio Discussion,” March
 1, 2010. Columbus, Ohio.

 “The Uses of Geographic Information Systems for Redistricting and a Case Study in Ohio,”
 presented at the “Symposium on Drawing Lines: The Future of Redistricting in America,”
 February 26, 2010. Duke University School of Law, Durham, NC.

 “The 2008 Ohio Family Health Survey: Initial Analyses of Cuyahoga County,” with Joe Ahern,
 presented to the Community Partners and Friends of The Center for Community Solutions,
 Cleveland, Ohio, July 15, 2009.

 “The 2008 Ohio Family Health Survey: Initial Analyses of Ohio and Cuyahoga, Lorain, and
 Summit Counties,” with Timothy Sahr, Heather Beaird, and Joe Ahern, presented to the Summit
 County Healthy Connections Network, Akron, Ohio, April 23, 2009.

 “Ohio Redistricting Competition: Competition Rules and Scoring,” with James Wyles, presented
 for Ohio Secretary of State Jennifer Brunner’s Districting Competition, Columbus, Ohio, April 10,
 2009.

 “2008 Ohio Family Health Survey: Profile of the Uninsured in Cuyahoga, Lorain, and Summit
 Counties,” with Joe Ahern, presented to The Center for Community Solutions Human Services
 Institute, Cleveland, Ohio, March 13, 2009.

 “Using Social Indicators and Related Data for Grant Applications,” presented to The Center for
 Community Solutions Human Services Institute, Cleveland, Ohio, March 13, 2009.

 “Challenges Related to Multiple Estimates of the Census Bureau’s American Community
 Survey,” presented at the 2009 annual conference of the National Association of Planning
 Councils, Austin Texas, March 2, 2009.

                                                9
                                                                                          App 12
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 16 of 48 PAGEID #: 62




 “Cuyahoga County Workforce Indicators,” with Joe Ahern and George Coulter, presented to The
 Center for Community Solutions - Partners and Friends, Cleveland, Ohio, February 27, 2009.

 “The Point of Partnering? Achieving Service Outcomes through Agency Collaboration,” annual
 conference of The Center for Community Solutions’ Human Services Institute, Cleveland, Ohio,
 March 28, 2008.

 “Income of Older Persons in Ohio,” Ohio AARP Conference on Sensible Solutions for
 Retirement Security: A Public Policy Discussion, New Philadelphia, Ohio, March 20, 2008.

 “Some Recent Data on the Economic Health of the Region,” with George Zeller, Partners and
 Friends of The Center for Community Solutions, Cleveland, Ohio, November 15, 2007.

 “Some Recent Data on the Economic Outlook for Cuyahoga County Based on the American
 Community Survey,” presented to Cuyahoga County Commissioners and department heads,
 Cleveland, Ohio, September 19, 2008.

 “Implications of Geocoding Methods, Geographic Reference Files, And Population Estimates for
 Community Health Indicators,” with Chris Kippes, David Bruckman, Ellen Cyran, and Urban and
 Elizabeth Larkin, Centers for Disease Control and Prevention 2007 Assessment Initiative
 Annual Conference, Atlanta, Georga, August 23, 2007.

 “Implications of Geocoding Methods, Geographic Reference Files, And Population Estimates for
 Community Health Indicators,” with Chris Kippes, David Bruckman, Ellen Cyran, and Urban and
 Elizabeth Larkin, Urban and Regional Information Systems Association conference on GIS in
 Public Health, New Orleans, Louisiana, May 21, 2007.

 “Foreign Migration: What Census Data Tell Us,” annual conference of The Center for
 Community Solutions’ Human Services Institute, Cleveland, Ohio, March 23, 2007.

 “GIS as a Tool for Political Geography and Analysis,“ Conference on Computer-Assisted
 Reporting, Cleveland, Ohio, March 9, 2007.

 “What We Are Learning from Recent Census Data,” with Michael Finney, New Member
 Orientation, Ohio Legislative Service Commission, Columbus, Ohio, November 29, 2006.

 “Sprawl, Taxes and the Cost of Ohio’s Competitiveness,” presented to New Member
 Orientation, Ohio Legislative Service Commission, Columbus, Ohio, November 29, 2006.

 “Using the Census Bureau's Public Use Microdata for Migration Analysis,” with Ellen Cyran,
 annual conference of the Urban and Regional Information Systems Association, Vancouver, BC,
 Canada, September, 2006.

 "The Use of Geographic Information Systems (GIS) to Reveal Inordinate Public Health Burden
 in Cleveland’s African American Neighborhoods," with C.M. Croner, T.L. Lenahan, G.D. Weiner,
 and C. Kippes, American Public Health Association 133rd Annual Meeting, Philadelphia PA.,
 December 13, 2005.

 “The Use of GIS for Social and Health Community Indicators,” presented at the annual
 conference of the Urban and Regional Information Systems Association, Kansas City, Missouri,
 October, 2005.

                                              10
                                                                                         App 13
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 17 of 48 PAGEID #: 63




 "The Public Health Burden of Cleveland's African American Community," with C.M. Croner, and
 T.L. Lenahan Annual Meeting of the Association of American Geographers, Denver CO., April 6,
 2005.

  “What Have We Learned about Ohio from Recent Census Data?,” with Michael Finney,
 presented to the New Member Orientation of the Ohio Legislature, Columbus, Ohio, November
 17, 2004.

 “Ecological Quality of Urban Streams: Resolving Multiple Dimensions of Urbanization,” with
 B.M. Walton and J. Wolin. Symposium on Great Lakes Water Quality, Headwater Streams
 Section. Cleveland Museum of Natural History. October 2004.

 “Updating the Census Bureau’s School District Boundaries Using Geocoded Voter Registration
 Addresses,” presented to the 2004 Ohio GIS Conference, Columbus, Ohio, September 30.
 2004.

 “Social Indicators Data for Community Development Corporations,” workshop presentation at
 the Ohio CDC Association, 2004 annual conference, Cleveland, Ohio. September 29, 2004.

 "Visualizing Health Inequalities with GIS: Exploring Geospatial Issues with IHS Area Planning
 Officers and Statisticians," with C.M. Croner, D. Taylor, T.L. Lenahan, and E. Arias DHHS
 Indian Health Service Area Planning Officers/Statisticians Conference, Washington, D.C.,
 September 23, 2004.

 “Geographic Information Systems: Revealing Public Health Inequalities in African American
 Communities,” with C.M. Croner, T.L. Lenahan, and G.D. Weiner, 1st Annual Conference on
 Race, Ethnicity and Place, Howard University, Washington D.C., September 17, 2004.

 “Using Social Indicators for Grantmaking,” with Edwin Balzerzak, workshop sponsored by the
 Ohio Grantmakers Forum, Cleveland, Ohio. September 28, 2004.

 “Geographic Information Systems and Public Health: Accomplishments and Horizons,” with
 C.M. Croner, T.L. Lenahan, and G.D. Weiner, GeoHealth 2004: Surveillance and Intervention,
 Wellington, New Zealand, November 23-25, 2004.

 "Geographic Information Systems: Revealing Public Health Inequalities in African American
 Communities," with C.M. Croner, T.L. Lenahan, 1st Annual Conference on Race, Ethnicity and
 Place, Howard University, Washington D.C. September 17, 2004.

 "Geographic Information Systems and African American Health: Visualizing Disease
 Burden," with C.M. Croner, T.L. Lenahan, E. Cyran, B. McNamara, L. Malakar, C. Kippes,
 and R. Marountas, 21st Annual Historical Black Colleges and Universities Summer Faculty GIS
 Workshop, National Capital Planning Commission, Washington, D.C., July 21, 2004.

 “Assessing Biological Integrity within Substantially Urbanized Catchments,” with B. M. Walton
 and J. Wolin, presented at the Symposium on Urbanization and Stream Ecology, Melbourne,
 Australia. December, 2003.

 “Sacred Landmarks as a Resource for Community Empowerment and Regional Development,”
 presented at the annual conference of the Urban and Regional Information Systems
 Association, Atlanta, Georgia. October, 2003.

                                               11
                                                                                         App 14
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 18 of 48 PAGEID #: 64




 “Using Geographic Information Systems to Target Elevated Lead Blood Levels in Children,”
 presented at the annual conference of the Urban and Regional Information Systems
 Association, Atlanta, Georgia. October, 2003.

 “GIS Certification: A Status Report,” presented to the 2003 Ohio GIS Conference, Columbus,
 Ohio. September 18. 2003.

 “Some Thoughts on Social Indicators,” presented to the National Association of Planning
 Councils, Monterey, California. May 10, 2003.

 “Census 2000: Good News for Northeast Ohio’s Economy?,” presented at the Census 2003
 Forum, Maxine Goodman Levin College of Urban Affairs, Cleveland State University, Cleveland,
 Ohio. May 2, 2003.

  “Race, Hispanic/Latino Ethnicity, Ancestry, and the Foreign-born Population, Some
 Demographic Data from the Census,” presented to the 2003 Health and Human Services
 Institute, Federation for Community Planning, Cleveland, Ohio. March 21, 2003.

 “Changing Demography of Ohio’s House Districts,” with Mittie Olion Chandler, presented to the
 Ohio Urban University Program Annual Forum, Columbus, Ohio. March 27, 2003.

 “Demographic Change in Ohio: What Have We Learned for the 2000 Census?,” with Michael
 Finney, presented to the New Member Orientation of the Ohio Legislature, Columbus, Ohio.
 October 18, 2002.

 “Application of Geographic Information Systems and a Street-length-based Estimation
 Methodology to Develop a Redistricting Database,” presented to the annual conference of the
 Urban and Regional Information Systems Association, Long Beach, California. October 2001.

 “Use of Geographic Information Systems in the Analysis and Reporting of Child Mortality
 Statistics,” with Cindie Carroll-Pankhurst, presented to the National Conference of County
 Boards of Health, Cleveland, Ohio. July 2001.

 “GIS Customization of a Water Distribution Model Application for Hydraulic Modeling,” with Ellen
 Cyran, Lindle Wilnow, and Pierre Haddad, presented at the conference on Public
 Works/Geographic Information Systems, Chicago, Illinois. May 7, 2001.

 “What Can the 2000 Census Tell You About Your Community?,” presented to The
 Neighborhood & Community Press Association (NCPA) of Greater Cleveland, Cleveland, Ohio.
 April 28, 2001.

 “Using Geographic Information Systems for Community Economic Development,” presented at
 the Emerging Leadership conference of the National Coalition of Community Economic
 Development, Washington, D.C. February 18, 2001.

 “Demographic Trends and Patterns in Ohio,” presented to the New Member Orientation
 Program of the Ohio General Assembly, Columbus, Ohio. November 28, 2000.

 “Geographic Information Systems,” in “Electronic Records: Access and Use” panel discussion at
 Midwest Archives and Mid-Atlantic Regional Archives Conference, Cleveland, Ohio. October 21,
 2000.

                                                12
                                                                                         App 15
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 19 of 48 PAGEID #: 65




 “A Progress Report on Using Geographic information Systems to Prepare for Elections in the
 21st Century,” presented at the Ohio GIS annual conference, Columbus, Ohio. October 28,
 1999.

 “Modeling Neighborhood Economic Transformation,” presented at the annual conference of the
 Urban and Regional Information Systems Association, Chicago, Illinois. August 11, 1999.

 “Using Geographic information Systems to Prepare for Elections in the 21st Century,” presented
 at the GIS/LIS annual conference, Cincinnati, Ohio. November 29, 1997.

 "Applying Geographical Information Systems (GIS) Technology in Devising Effective Student
 Recruitment Strategies,” panel at the 36th annual forum of the Association for Institutional
 Research, Albuquerque, New Mexico. May 6, 1996.

 "Development of an Implementation Plan for Sharing Geographic Information in Greater
 Cleveland,” presented to the Applied Geography Conference, Akron, Ohio. October 14, 1994.

 "Using GIS to Make Micro-Level Real Estate Decisions: A Financial and Environmental Analysis
 of Residential Lot Redevelopment in a Cleveland Neighborhood,” with Robert Simons,
 presented at the annual conference of the Urban and Regional Information Systems
 Association, Milwaukee, Wisconsin. August 11, 1994.

 "Census 2000: Saving the Data - For Whom?" presented at the annual conference of the Urban
 and Regional Information Systems Association, Atlanta, Georgia. July 26, 1993.

 "The Geography of Environmental Equity in Ohio: A Descriptive Analysis," with W. Bowen,
 presented at the annual conference of the Association of American Geographers, Atlanta,
 Georgia. April 9, 1993.

 "The Geography of Environmental Disadvantage in Cuyahoga County, Ohio: A Descriptive
 Analysis," with W. Bowen, presented at the annual conference of the East Lakes Region of the
 Association of American Geographers, Youngstown, Ohio. November 2, 1991.

 "NORGIN: Development of a GIS Project in the Cleveland Area,” presented to the AM/FM-IKO
 & URISA Great Lakes Conference, Columbus, Ohio. June, 1991.

 "Implementing A Departmental Computing System for Novice, PC, and Mainframe Users,”
 presented to the annual conference of the Urban and Regional Information Systems
 Association, Ft. Lauderdale, Florida. August, 1987.

 "A Method for Projecting Population for Census Tracts in a Declining City,” presented to the
 annual conference of the Urban and Regional Information Association, Ft. Lauderdale, Florida.
 August, 1987.

 "Developing an Arson Early Warning System from Public Records,” presented to the annual
 conference of the Urban and Regional Information Systems Association, Ottawa, Ontario. July
 1985.

 "Dissemination of a Dynamic Database in Cleveland, Ohio,” presented to the annual conference
 of the Urban and Regional Information Systems Association, Seattle, Washington. August,
 1984.

                                               13
                                                                                        App 16
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 20 of 48 PAGEID #: 66




 "Development and Application of a Research-Oriented Geographic Information System,”
 presented to the annual conference of the Urban and Regional Information Association, Seattle,
 Washington. August, 1984.

 "NODIS Procedures for Demographic Analysis,” with J. Tobin, presented to SAS User's Group
 International, Hollywood, Florida. March, 1984.

 "From Arson To Enterprise Zones: Applications of a Cleveland Based Geographic Information
 System,” presented to the Applied Geography Conference, Toronto, Ontario. March, 1983.

 "Home Mortgage Investment Patterns in the Cleveland Region,” with T. Bier, presented to the
 Applied Geography Conference, Binghamton, New York. Fall 1979.

 "Poverty, Personality, and Residential Mobility,” presented to the East Lakes Meetings of the
 Association of American Geographers, Ann Arbor, Michigan. October, 1976.

 "Residential Preferences in Three Neighborhoods of Different Racial Composition,” presented to
 the East Lakes Meetings of the Association of American Geographers, Saint Catherine, Ontario.
 October, 1975.

 "The Direction of Urban Transportation Network Extent: A Relationship, Model, and Case
 Study,” presented to the Ohio Academy of Science, Marietta, Ohio. April, 1972.




                                                14
                                                                                          App 17
Appendix B




             App 18
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 22 of 48 PAGEID #: 68



                                Testimony, Depositions, and Affidavits
                                      Mark J. Salling, PhD, GISP
                                         November 1, 2018

       1. Ohio State Conference of the National Association for the Advancement of Colored
           People, et al., Plaintiffs, v. John Husted, et al., Case No. 2:14-cv-00404 (S.D. Ohio).
           Research entitled “The Use of Early In-Person Voting Opportunities in the 2008, 2010,
           and 2012 General Elections In Ohio’s Largest Urban Counties: Comparisons by Race and
           Hispanic/Latino Ancestry”, submitted with “Amicus Brief of the County of Cuyahoga,
           Ohio Supporting Plaintiffs’ Motion for Preliminary Injunction”. Declaration on October 8,
           2014.


       2. William D. Gearhart, Jr. v. Nationwide Mutual Insurance Co. , et al., Case No. CV-2012-
           09-5216, Court of Common Pleas, Summit County, Ohio. Analysis of the distance from
           two addresses in Cuyahoga Falls, Ohio to an address in Canal Fulton, Ohio. Affidavit on
           September 19, 2013.


       3. Nationwide Mutual Insurance Co. v. Michael T. Grossi, et al., Case No. CV-2012-12-6660,
           Court of Common Pleas Summit County, Ohio. Analysis of the distance from two
           addresses in Cuyahoga Falls, Ohio to an address in Canal Fulton, Ohio. Affidavit on
           October 2, 2013.


       4. Fair Elections Ohio v. Husted, Case No. 1:12-cv-797 (S.D. Ohio). Expert for Plaintiffs,
           including deposition testimony.


       5. New Longwood Associates d.b.a. Arbor Park Village v. Nikita Perry, Case No. 2009 CVG
           012567, Cleveland Municipal Court, Housing Division, Cuyahoga County, Ohio, Expert
           Report based on an analysis of Census data on the racial composition of prison
           population.


       6. ACLU of Ohio v. Brunner. Case 1:08-cv-00145 (N.D. Ohio), Expert for Plaintiffs.




                                                     1

                                                                                                     App 19
Case: 2:18-cv-01376-MHW-CMV Doc #: 2-3 Filed: 11/06/18 Page: 23 of 48 PAGEID #: 69



       7. Cleveland Metropolitan Housing Authority v. Sylvia Barnes and Mustafa Jefferson,
           Consolidated Cases No. 2007 CV 22831, No. 07-Cvg-022831, No. 07-Cvg-10717
           Cleveland Municipal Court, Housing Division, Cuyahoga County, Ohio. Written
           deposition August 13, 2008.


       8. United State of America vs. City of Euclid, et. al. Case No. 1:06-cv-1652. (N.D. Ohio)
           Deposition June 6, 2007.


       9. Boustani v. Blackwell, Civil Action No. 06-2065. (N.D. Ohio) Salling report documented
           the number of naturalized citizens in Ohio using data from the Census Bureau.


       10. Huntsman v. Akron Tower Partnership, et al. Case No. 5:05CV1739 (N.D. Ohio), Civil
           Rights - Housing/Accommodations.


       11. Effie Stewart, et al. v. J. Kenneth Blackwell, et al., No. 5:02-cv-2028 (N.D. Ohio)


       12. Cleveland Firefighters for Fair Hiring Practices, et al., v. City of Cleveland, et. al., Case No.
           I:00 CV 301, Case No. C73-330 (N.D. Ohio). Expert witness for the plaintiff; testified
           December 19, 2012.


       13. Buckeye Community Hope Foundation v. City of Cuyahoga Falls, No. 5:96-CV-1458 (N.D.
           Ohio)




                                                      2

                                                                                                       App 20
Appendix C




             App 21
Compensation
CSU shall perform the following tasks for this project:

   1. Conduct an analysis comparing distance to hospitals versus jails for those jails identified
      by CLC.
   2. Estimate state’s eligible prisoners not able to vote based on data on incarcerated
      prisoners provided by CLC.
   3. Provide deposition (if required)
   4. Provide in-person testimony (if required)

Costs associated with these tasks are found in Table 1. The total costs are $5,121, as much as
$1,925 of which depends on whether tasks 3 and/or 4 are required.

Table 1: Costs by Task
 Task/Product                                     TOTAL COSTS
    1. Comparison of distance to hospitals        $1,459
         versus jails
    2. Estimation of state’s eligible prisoners   $1,737
         not able to vote
    3. Deposition (if required)                   $893
    4. In-person testimony                        $1,032

Tasks 3 and 4 include estimated hours of travel and a mileage rate to and from Columbus, Ohio.
CLC will also compensate CSU for any additional costs for travel expenses that CSU incurs at
CLC’s request. CLC will compensate CSU for other fees necessarily incurred in the performance
of this agreement; however, any such fees must be pre-approved by CLC before they are
incurred in order to qualify for payment.

50% of tasks one and two will be invoiced upon execution of this agreement. The balance upon
completion of the tasks.




                                                                                         App 22
